 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER BOSEOVSKI,                            No. 2:16-CV-2491-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    McCLOUD HEALTHCARE CLINIC,
      INC.,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On the

19   court’s own motion and good cause appearing therefor, the matter is set for a status conference

20   before the undersigned in Redding, California, on February 13, 2019, at 10:00 a.m. Counsel are

21   requested to personally appear and advise the court on trial readiness. The parties are not

22   required to file any written status conference statements.

23                  IT IS SO ORDERED.

24

25   Dated: January 18, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
